Citation Nr: 0806194	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-37 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether there is in existence an overpayment or other 
debt involving the veteran's pension account in the 
calculated amount of $9,923, and, if so, whether any such 
overpayment or debt was properly created.  

2.  Whether the veteran's nonservice-connected disability 
pension benefits were properly adjusted to reflect a change 
in the amount of unreimbursed medical expenses paid in 2000, 
2001, and 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to April 
1946.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2005, at which time the issue 
relating to whether the veteran's pension award was properly 
adjusted due to unreimbursed medical expenses paid in 2000, 
2001, and 2002 was remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
through the VA's Appeals Management Center (AMC) in 
Washington, DC.  The purpose of such remand was to undertake 
development as to a preliminary issue raised during the 
course of a hearing before the Board, sitting at the RO, in 
May 2005, that being whether the veteran actually received VA 
benefit checks which he negotiated in 2000, 2001, and 2002.  
Such development has been completed, and the case has since 
been returned to the Board for further review.  

This case was previously advanced on the Board's docket and 
procedures for its expedited consideration continue to be 
followed.  

This appeal is REMANDED to the RO via the AMC.  VA will 
advise the veteran if further action is required on his part.  


REMAND

As a result of recent development actions, it was determined 
that the veteran received and negotiated all VA pension 
benefit checks due him in 2000 and 2001.  It was further 
determined on remand that no VA pension checks were issued to 
the veteran during 2002; however, it is unclear why such 
checks were not issued as the record reflects countable 
income calculations for the calendar year of 2002.  Moreover, 
there are conflicting entries in the record as to the 
existence of unreimbursed medical expenses for 2002, with a 
December 2002 submission indicating a total of $15,022 in 
unreimbursed medical expenses and a July 2003 submission 
denoting net unreimbursed medical expenses of $5,517.  The 
record does not otherwise reconcile the differing amounts and 
further clarification from the veteran is necessary prior to 
the Board's entry of a final decision as to this question.  

As well, there continues to be confusion as to whether there 
remains in existence an overpayment charged against the 
veteran's VA pension account.  Evidence on file indicates 
that the Committee on Waivers and Compromises in July 2001 
waived recovery of an overpayment of VA pension benefits in 
the amount of $9,923, due to unreported income of the 
veteran's spouse, beginning in June 1999, from the Social 
Security Administration.  There are other indications on file 
that the veteran received on July 27, 2001, following his 
spouse's death in April 2001, a check in the amount of 
$10,287 for retroactive VA pension entitlement, as well as a 
retroactive payment on August 11, 2003, as an adjustment to 
his VA pension account for unreimbursed medical expenses for 
2000, 2001, and 2002.  One or more statements on file, 
including VA Pension Center correspondence in September 2004 
to Senator Breaux, indicate that the August 2003 payment was 
sent to the veteran in error.  To the extent that an 
overpayment/debt continues to be charged against the 
veteran's pension account, the question remains whether such 
overpayment was created through sole VA error.  

To date, only an audit of the veteran's pension account for 
the period from June 1999 to June 2001 is shown to have been 
conducted.  Auditing beyond June 2001 is deemed necessary in 
order to permit the Board to verify whether the veteran was 
due VA pension benefits beyond June 2001 and at any time 
during 2002, and whether VA pension benefits were withheld 
during that time frame in an effort to recoup any overpayment 
or other debt associated with the veteran's VA pension 
account.  



Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO/AMC should contact the veteran 
for the purpose of ascertaining the 
correct amount of unreimbursed medical 
expenses incurred by him for the period 
from January 1, 2002, to December 31, 
2002.  All such expenses should be 
itemized in detail.  Notice is taken that 
information submitted by the veteran in 
December 2002 was to the effect that 
$15,022 in unreimbursed medical expenses 
were incurred for the calendar year of 
2002 and that a July 2003 submission was 
to the effect that $5,709, including a 
burial insurance item totaling $192, in 
unreimbursed medical expenses were 
incurred for 2002.  

2.  Thereafter, the veteran's 
entitlement, if any, to VA pension 
benefits during the calendar year of 2002 
should be recalculated on the basis of 
the information obtained from the veteran 
as to amount(s) of his unreimbursed 
medical expenses for 2002.  Such 
determination should be in writing and 
made a part of the claims folder.  

3.  Thereafter, an audit of the veteran's 
VA pension account should be undertaken 
for the period from June 1999 to the 
present outlining all sums due and paid 
for each applicable segment of time.  Due 
regard should also be accorded the 
Committee's prior action to waive in full 
recovery of the overpayment of VA pension 
totaling $9,923, which was created as a 
result of unreported income received by 
the veteran's spouse from the Social 
Security Administration beginning in June 
1999.  

4.  The RO/AMC should thereafter 
ascertain whether there is in existence 
any other overpayment or other debt 
involving VA pension benefits, and, if 
so, the beginning and ending dates of the 
period in which any such overpayment/debt 
was created, the exact amount of such 
overpayment/debt, and the reasons and 
circumstances leading to the creation of 
any such overpayment, should be fully 
detailed in writing and notice as to the 
foregoing should also be furnished to the 
veteran.  The RO/AMC should also 
specifically consider the question of the 
validity of the creation of the 
overpayment/debt to include the question 
of whether any overpayment or other debt 
currently charged against the veteran's 
pension account was created as a result 
of sole administrative error on the part 
of VA.  

5.  Lastly, the RO/AMC should 
readjudicate the issue(s) remaining on 
appeal, based on all of the evidence of 
record and all governing legal authority.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue(s) on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The 



purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim(s) in question as a result of this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


